—Judgment unanimously affirmed without costs. Memorandum: Because the final parole revocation hearing was held “within ninety days of the probable cause determination” (Executive Law § 259-i [3] [fl [i]), Supreme Court properly denied the petition seeking a writ of habeas corpus (see, People ex rel. Gray v Campbell, 241 AD2d 723; People ex rel. Ruiz v Leonardo, 175 AD2d 964). Contrary to petitioner’s contention, “[t]here is no requirement that the decision on the hearing be received by the parolee within the 90-day period” (People ex rel. Haskins v Waters, 87 AD2d 657; see, People ex rel. Tyler v Travis, 269 AD2d 636, 636-637). (Appeal from Judgment of Supreme Court, Erie County, Flaherty, J. — Habeas Corpus.) Present — Pigott, Jr., P. J., Wisner, Hurlbutt, Burns and Law-ton, JJ.